                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(3)(B) provides that “Filing a motion to compel arbitration

… stays the attorney conference and disclosure requirements and all discovery, pending the court’s

ruling on the motion, including any appeal.” L. U. Civ. R. 16(b)(3)(B) Because the defendant has

moved to compel arbitration [8], staying certain proceedings is appropriate at this time.

       If any party desires to take discovery related to the motion, it must file a motion for leave

to do so within seven (7) days hereof, setting forth the type and scope of such discovery and an

estimated time frame for constructing it. If any party objects to the motion for discovery, it shall

file its objection within four (4) days following service of the motion.

       IT IS, THEREFORE, ORDERED that the aforementioned proceedings are hereby

STAYED pending a ruling on the motion to compel arbitration. Defendant shall notify the

undersigned magistrate judge within seven (7) days of any order denying the motion and shall

submit a proposed order lifting the stay.

       SO ORDERED this, the 18th day of November, 2019.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
